In a proceeding under article 78 of the Civil Practice Act to annul a determination of the Board of Appeals of the City of White Plains which, in connection with the proposed construction of a public parking garage by said city, granted to the city a variance of the setback restrictions contained in the City’s Zoning Ordinance, the petitioner appeals from the final order of the Supreme Court, Westchester County, dated May 28, 1962, dismissing its petition and sustaining the said determination. Order affirmed, with costs. No opinion. Beldock, P. J., Ughetta, Kleinfeld, Hill and Rabin, JJ., concur.